DETAILED ACTION
1. 	Claims 1-17 are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3,10-12 and 16 are rejected under 35 U.S.C. 102(a) (1)/102(a)(2) as  being anticipated by OHISHI; Satoru hereafter (OHISHI), US 20070104317 A1, published on May 10, 2007, 
 As to claim 1, OHISHI teaches  An image processing apparatus comprising a processor that is configured to: generate a contrast-reduced image ( Figs.1,3 [0024], acquiring  X-ray image using a camera 21, and a filtering unit 31 which performs high-frequency enhancement filtering on the acquired-X-ray image) in which contrast in a region other than a soft part is reduced in a radiographic image indicating a subject including the soft part and a bone part ; and  derive a body thickness of the subject based on the contrast-reduced image (Figs.1 and 3, [0037] the body thickness identifying unit 28 of Fig.1 then performs threshold processing for the preliminary three-dimensional non-blood vessel image to separate a bone portion, a soft tissue portion, and a background region, and calculates a thickness B([Symbol font/0x71] i, j) of the bone portion and a thickness T([Symbol font/0x71], i, j) of the soft tissue on an X-ray trajectory for each mask image and for each pixel of each mask image (S17-2) shown, seeFig.3)  

As to claim 2, OHISHI teaches  the processor is further configured to derive scattered radiation components of a radiation included in the radiographic image based on the contrast-reduced image and the derived body thickness ([0025], the scattered radiation correction unit 29 performs scattered radiation correction for the original mask images on the basis of the thickness of the soft tissue or the thicknesses of the soft tissue and bone region. As discuss in calm 1 above,  the original mask image is an enhanced  image, wherein the enhancement process is carried out using the filtering unit 31 which performs high-frequency enhancement filtering).

As to claim 3, OHISHI teaches  the processor is further configured to remove the scattered radiation components included in the radiographic image based on the derived scattered radiation components ([0025], [0038] the scattered radiation correction unit 29 performs scattered radiation correction for the original mask images on the basis of the thickness of the soft tissue or the thicknesses of the soft tissue and bone region. See also par.[0038]).  

As to claim 10, OHISHI teaches  ,wherein the processor generates the contrast-reduced image by performing bone reduction processing on the radiographic image (([0032], the three-dimensional image is called a three-dimensional blood vessel image because it mainly represents a blood vessel form as a contrasted region, from which a mainly non-blood vessel region such as a non-contrasted bone or soft tissue is removed, thereby discriminating it from a three-dimensional non-blood vessel image which mainly represents a bone or soft tissue form to be described later.).).  

As to claim 11, OHISHI teaches  the processor generates the contrast-reduced image by performing bone reduction processing on the radiographic image ([0032], the three-dimensional image is called a three-dimensional blood vessel image because it mainly represents a blood vessel form as a contrasted region, from which a mainly non-blood vessel region such as a non-contrasted bone or soft tissue is removed, thereby discriminating it from a three-dimensional non-blood vessel image which mainly represents a bone or soft tissue form to be described later). 
 
As to claim 12, OHISHI teaches  n the processor generates the contrast-reduced image by performing bone reduction processing on the radiographic image ([0032], the three-dimensional image is called a three-dimensional blood vessel image because it mainly represents a blood vessel form as a contrasted region, from which a mainly non-blood vessel region such as a non-contrasted bone or soft tissue is removed, thereby discriminating it from a three-dimensional non-blood vessel image which mainly represents a bone or soft tissue form to be described later).  
Claim 16 is rejected the same as claim 1 except claim 16 is directed to a method  claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13-15 and 17 are rejected   under 35 U.S.C. 103 as being unpatentable over OHISHI, US 20070104317 A1,  in view of  Avinash, Gopal (hereafter Avinash ), US 20030147497 A1, published on August 7, 2003.
 	
As to claim 13, OHISHI teaches contrast-reduced image by performing filtering processing using  ([0032], the three-dimensional image is called a three-dimensional blood vessel image because it mainly represents a blood vessel form as a contrasted region, from which a mainly non-blood vessel region such as a non-contrasted bone or soft tissue is removed filtered out)).
 	However, it is noted that   OHISHI does not specifically teach  “the processor generates the contrast-reduced image  by performing filtering processing using a low-pass filter on the bone part of the radiographic image”
On the other hand Avinash teaches the processor generates the contrast-reduced image  by performing filtering processing using a low-pass filter on the bone part of the radiographic image ( Fig.11 unit 716, [0075], calim37 contrast stabilizing routine adapted to stabilize image contrast during decomposition, wherein contrast stabilizing routine comprises an image smoothing routine adapted to smooth image data associated with one of the soft tissue and bone images using a low pass filter to average over neighborhoods of the image data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  the contrast stabilizing routine adapted to stabilize image contrast during decomposition taught by Avinash into OHISHI .
The suggestion/motivation for doing so would have been to  reduces and suppresses image noises and produce smooth images data associated with one of the soft tissue and bone images using a low pass filter of the contrast stabilizing routine. 

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 13. 

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 13. 

Regarding claim 17, all the limitations are rejected same as  claim 1 except the following limitations: “A non-transitory computer-readable storage medium storing an image processing program causing a computer to execute”

On the other hand Avinash teaches A non-transitory computer-readable storage medium storing an image processing program causing a computer to execute (claim 32, A computer program for processing image data acquired from a digital radiography imaging system, comprising: a tangible medium configured to support machine-readable code).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of storing a code that case the computer to excite the steps taught by Avinash in order to store and execute the method claim of OHISHI.
The suggestion/motivation for doing so would have been to transfer the method of OHISHI in remote locations using internet or storing in removable computer readable media, thus maximize electronically transferability and portability of the method taught by OHISHI

5.	Claims 4-9  are rejected   under 35 U.S.C. 103 as being unpatentable over OHISHI, US 20070104317 A1,  in view of  FUKUDA; Wataru (hereafter FUKUDA ), US 20180240224 A1, published on August 23, 2018  

As to claim 4, OHISHI teaches the processor generates, as the contrast-reduced image, a soft part image obtained by extracting the soft part of the subject by acquiringFigs.1 and 3, [0037] the body thickness identifying unit 28 of Fig.1 then performs threshold processing for the preliminary three-dimensional non-blood vessel image to separate a bone portion, a soft tissue portion, and a background region, and calculates a thickness B([Symbol font/0x71] i, j) of the bone portion and a thickness T([Symbol font/0x71], i, j) of the soft tissue on an X-ray trajectory for each mask image and for each pixel of each mask image (S17-2) shown, seeFig.3) 
However, it is noted that OHISHI   does not specifically teach “two radiographic images, performing weighted subtraction using a predetermined weighting factor between corresponding pixels of the two radiographic images.”
	
On the other hand  FUKUDA teaches two radiographic images, performing weighted subtraction using a predetermined weighting factor between corresponding pixels of the two radiographic images(claim 1 [0011], [0020], [0054]an weighting coefficient calculation unit that calculates, based on the acquired absorption coefficient, a weighting coefficient in a case of performing weighting subtraction between corresponding pixels of the two radiographic images; and a subtraction unit that generates a subtraction image, in which a specific structure of the subject has been extracted, by performing weighting subtraction between the corresponding pixels of the two radiographic images using the weighting coefficient.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a well-known method of weighted image sib traction method taught by FUKUDA  into OHISHI .
The suggestion/motivation for doing so would have been to  enhance the differences between two radiographic images, using the weighting coefficient, that  have significant similarities between them.
 
Regarding claim 5, all claimed limitations are set forth and rejected as per discussion for claim 4 .

Regarding claim 6 all claimed limitations are set forth and rejected as per discussion for claim 4. 
As to claim 7, OHISHI teaches the two radiographic images are acquired by two detection units overlapped with each other by simultaneously irradiating the two detection units with the radiations transmitted through the subject ([0025],[0042] the image combining unit 33 combines the three-dimensional non-blood vessel image reconstructed in step S17 with the three-dimensional blood vessel image reconstructed in step S14 (S19). The three-dimensional image processing unit 35 forms the combined image into a two-dimensional image by a method like volume rendering (S20)).
As to claim 8 OHISHI teaches the two radiographic images are acquired by two detection units overlapped with each other by simultaneously irradiating the two detection units with the radiations transmitted through the subject ([0025],[0042] the image combining unit 33 combines the three-dimensional non-blood vessel image reconstructed in step S17 with the three-dimensional blood vessel image reconstructed in step S14 (S19). The three-dimensional image processing unit 35 forms the combined image into a two-dimensional image by a method like volume rendering (S20).  

As to claim 9, OHISHI teaches the two radiographic images are acquired by two detection units overlapped with each other by simultaneously irradiating the two detection units with the radiations transmitted through the subject ([0025],[0042] the image combining unit 33 combines the three-dimensional non-blood vessel image reconstructed in step S17 with the three-dimensional blood vessel image reconstructed in step S14 (S19). The three-dimensional image processing unit 35 forms the combined image into a two-dimensional image by a method like volume rendering (S20)).  
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/  Primary Examiner, Art Unit 2699